PER CURIAM.
These consolidated causes were heard upon the transcript of record, briefs and arguments of counsel; on consideration whereof, it is ordered and adjudged that *801the decision of the Tax Court that there is a deficiency in the income tax of Leonard Greenberg for the year 1941 in the amount of $19,533.53 is affirmed upon the grounds and for the reasons set forth in the opinion and findings of fact of the Tax Court promulgated September 18, 1945, 5 T.C. 732; and upon the authority of Commissioner v. Tower, 327 U.S. 280, 66 S.Ct. 532, and Lusthaus v. Commissioner, 327 U.S. 293, 66 S.Ct. 539, both decided by the Supreme Court on February 25, 1946.
And it is further ordered and adjudged, in accordance with the motion filed by petitioners on March 4, 1946, that the decision of the Tax Court that there is a deficiency in the income tax of William Areson, in the amount of $19,680.71, for the year 1941 is likewise affirmed upon the grounds and for the reasons hereinabove set forth.